712 So.2d 850 (1998)
Joseph L. KLINKER, Appellant,
v.
Kerry A. KLINKER, Appellee.
No. 97-3516.
District Court of Appeal of Florida, Fifth District.
July 17, 1998.
Robert A. DuChemin of DuChemin & Associates, Orlando, for Appellant.
No Appearance for Appellee.
GOSHORN, Judge.
Appellant correctly contends that one business day's notice of the contempt hearing was unreasonable under the circumstances. See Talley v. Fain, 692 So.2d 279 (Fla. 5th DCA 1997) (actual notice of contempt hearing received only two business days prior to hearing insufficient where father lived out-ofstate and had sought continuance to obtain attorney); Anderson v. Sun Trust Bank/ North, 679 So.2d 307 (Fla. 5th DCA 1996) (four days' notice of out-of-town hearing unreasonable); Matter of Adoption of Baby James Doe, 572 So.2d 986 (Fla. 1st DCA 1990) (two days' notice of hearing insufficient).
Although Appellant was not out-of-state, Appellant was unable to secure the aid of his attorney, who was unavailable on such short notice. Appellee obviously knew Appellant was represented by counsel as she had provided notice of her contempt motion to Appellant's attorney. She did not, however, give the attorney notice of the hearing. In the absence of an emergency, the failure to provide Appellant reasonable notice deprived him of due process.
REVERSED and REMANDED.
W. SHARP and HARRIS, JJ., concur.